Title: Appendix F. List of Dower Slaves, 1760–61
From: Washington, George
To: 



[1760–1761]

A List of Working Dower Negroes, where settled, & under whose care, 1760 At Claibornes John Roan [overseer]


George
A Man

1 Share


Stephen
Ditto

1 Ditto


Parros
Ditto

1 ditto


Argyle
Ditto

1 ditto


Solomon
Ditto

1 ditto


Marlbrough
Ditto

1 ditto


Sam
Ditto

1 ditto


David
Ditto

1 ditto


Hector
Ditto

1 ditto


Will
Ditto

1 ditto


Sam ⟨Cit⟩
Ditto

1 ditto


Sarah
A Woman

1 ditto


Sew
Ditto

1 ditto


Patt
Ditto

1 ditto


Rachel
Ditto

1 ditto


Jenny
Ditto

1 ditto


Citt
Ditto

1 ditto



Citt
A Girl

½ ditto


George
A Boy

½ ditto





18 shares




John Roan
2 shares


At Moncock Hill Isaac Osling [overseer]





Matt
A Man

1 Share


Will
Ditto

1 ditto


Moll
A Woman

1 ditto


Sarah
Ditto

1 ditto





4




Overseer
1





5 In all


At Bridge Quarter—York





Bachus
A Man

1 Share


Ben
Ditto

1 ditto


Young Ned
Ditto

1 ditto


Cupid
Ditto

1 ditto


Old Daphne
A Woman

1 ditto


Young Daphne
Ditto

1 ditto


Moll
Ditto

1 ditto


Frank
Ditto

1 ditto


Arlington
a Boy

½ ditto


Caesar
Ditto

½ ditto


George
Ditto

½ ditto


Suckey
a Girl

½ ditto





10 ditto


At the Ship Landing—[York]





Crispin
A Man

1 Share


Ned Holt
Ditto

1 ditto


Old Captain
Ditto

1 ditto


Jupiter
Ditto

1 ditto


Brunswick
Do 

1 ditto


Moll
A Woman

1 ditto


Betty
Ditto

1 ditto





7 ditto


